DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Previous Rejections of paper dated 4/27/2021:
The rejection of claim 58 under 35 USC 112(a) or 35 USC 112(pre-AIA ), first paragraph, as stated in paragraph 3 of paper dated 4/27/2021, is withdrawn in view of applicant’s amendments and arguments in paper dated 10/27/2021.  

The rejection of claims 58-61 under 35 USC 112(a) or 35 USC 112(pre-AIA ), first paragraph, as stated in paragraph 4 of paper dated 4/27/2021, is withdrawn in view of applicant’s amendments and arguments in paper dated 10/27/2021.  

The rejection of claims 58-61 under 35 USC 112(a) or 35 USC 112(pre-AIA ), first paragraph, as stated in paragraph 5 of paper dated 4/27/2021, is withdrawn in view of applicant’s amendments and arguments in paper dated 10/27/2021.  

The rejection of claims 1-18, 38 and 57-61 under 35 USC 102(a)(1) as being anticipated by US 20170172984, US Pat 10772872 and 10016398, as stated in paragraph 8 of paper dated 4/27/2021, is withdrawn in view of applicant’s amendments and arguments in paper dated 10/27/2021.  

The rejection of claims 1-18, 38 and 57-61 under 35 USC 102(a)(1) as being anticipated by Pennington, as stated in paragraph 9 of paper dated 4/27/2021, is withdrawn in view of applicant’s amendments and arguments in paper dated 10/27/2021.  

The rejection of claims 1-18, 38 and 57-61 under 35 USC 102(a)(1) as being anticipated by Siddiqui-Jain, as stated in paragraph 10 of paper dated 4/27/2021, is withdrawn in view of applicant’s amendments and arguments in paper dated 10/27/2021.  

New Grounds of Rejection:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, these claims do not define the moiety RA.  Correction is required.
Claim Objections
Claims 7-17, 57 and 62-65 are objected to because of the following informalities:  These claims depend from a rejected base claim.  Appropriate correction is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8-4pm EST Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/             Primary Examiner, Art Unit 1625